186 S.W.3d 488 (2006)
STATE of Missouri, Respondent,
v.
Christopher Q. WEST, Appellant.
No. ED 85910.
Missouri Court of Appeals, Eastern District, Division One.
March 21, 2006.
Amy M. Bartholow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Christopher Q. West ("defendant") appeals the judgment on his conviction of attempted first degree robbery, first degree assault, and armed criminal action. Defendant claims the trial court abused its discretion in overruling his motion for a continuance because of the State's late disclosure of palm print evidence. Defendant also claims the trial court abused its discretion in overruling his motion to suppress identification and overruling his objection to a witness's identification of him in a photo lineup. Finally, defendant claims the trial court erred in admitting into evidence certain testimony at trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).